 

 
REPLACEMENT LINE OF CREDIT NOTE
 
February 4, 2005
 
$18,000,000.00
 
On January 31, 2008, (the “Maturity Date”), for value received, FIRST REAL
ESTATE INVESTMENT TRUST OF NEW JERSEY, a business trust organized in the State
of New Jersey, (the “Borrower”) promises to pay to the order of THE PROVIDENT
BANK (the “Bank”) at the office of the Bank located at 830 Bergen Avenue, Jersey
City, New Jersey, or at such other place as the holder hereof may from time to
time appoint in writing, in lawful money of the United States of America in
immediately available funds, the principal sum of Eighteen Million and 00/100
($18,000,000.00) Dollars (the “Line of Credit”)or such lesser amount as may then
be the aggregate unpaid principal balance of all loans made by the Bank to the
Borrower hereunder (each, a “Loan” and collectively, the “Loans”) as shown on
the schedule attached to and made a part of this Note or as maintained on the
records of the Bank.
 
The Borrower promises to pay interest at said office in like money on the unpaid
principal amount of each Loan from time to time outstanding at a rate per annum,
to be elected by the Borrower at the time each Loan is made, equal to either (i)
a fixed rate of one hundred seventy-five basis points above LIBOR for an
Interest Period of one (1), two (2), or three (3) months (a Loan bearing
interest at this rate is sometimes hereinafter called a “LIBOR Loan”), or (ii)
the Prime Rate (a Loan bearing interest at this rate is sometimes hereinafter
called a “Prime Rate Loan”); provided, however, that no Interest Period with
respect to a LIBOR Loan shall extend beyond the Maturity Date; and provided,
further, that if prior to the end of any such Interest Period the Borrower and
the Bank fail to agree upon a new Interest Period therefor so as to maintain
such Loan as a LIBOR Loan within the pertinent time set forth in Section 1
hereof, such LIBOR Loan shall automatically be converted into a Prime Rate Loan
at the end of such Interest Period and shall be maintained as such until a new
fixed rate and a new Interest Period therefor are agreed upon. Any Loan made
while a Libor Loan is outstanding shall bear interest at the same rate as the
existing Libor Loan for the remainder of the existing Interest Period. All
computations of interest shall be made on the basis of a 360 day year for the
actual number of days elapsed.
 
Interest on each Loan shall be payable monthly on the first day of each month
commencing on the first such day to occur after a Loan is made hereunder and,
together with principal, on the Maturity Date hereof. If any payment of
principal or interest becomes due on a day on which the banks in the State of
New Jersey are required or permitted by law to remain closed, such payment may
be made on the next succeeding day on which such banks are open, and such
extensions shall be included in computing interest in connection with such
payment.
 
All payments shall be made by Borrower to Bank at 830 Bergen Avenue, Jersey
City, New Jersey or such other place as Bank may from time to time specify in
writing in lawful currency of the United States of America in immediately
available funds, without counterclaim or setoff and free and clear of, and
without any deduction or withholding for, any taxes or other payments.
 

 
 

--------------------------------------------------------------------------------

 

All payments shall be applied first to the payment of all fees, expenses and
other amounts due to the Bank (excluding principal and interest), then to
accrued interest, and the balance on account of outstanding principal; provided,
however, that after maturity of this Note or upon the occurrence of an Event of
Default payments will be applied to the obligations of Borrower to Bank as Bank
determines in its sole discretion.
 
Upon the occurrence of an Event of Default or after the Maturity Date,
Borrower’s right to select interest rate options shall cease and the unpaid
principal of all Loans shall, at the option of the Bank, bear interest at a rate
which is four (4) percentage points per annum greater than the Prime Rate (the
Default Rate). In no event shall interest payable hereunder be in excess of the
maximum rate of interest permitted under applicable law.
 
If the entire amount of any required installment of principal and/or interest is
not paid in full within ten (10) days after the same is due, the Borrower shall
pay a late fee equal to four percent (4%) of the required payment.
 
The Borrower hereby expressly authorizes the Bank to record in its records or on
the attached schedule the amount and date of each Loan, the rate of interest
thereon, Interest Period thereof and the date and amount of each payment of
principal. All such notations shall be presumptive as to the correctness
thereof; provided, however, the failure of the Bank to make any such notation
shall not limit or otherwise affect the obligations of the Borrower under this
Note.
 
In consideration of the granting of the Loans evidenced by this Note, the
Borrower hereby agrees as follows:
 
1.           Loan Requests.  Requests for LIBOR Loans, and for Interest Periods
subsequent to the initial Interest Period applicable thereto, shall be made not
less than three (3) Business Days prior to the first day of each Interest Period
for each such Loan. Requests for Prime Rate Loans may be made up until 1 p.m. on
the date the Loan is to be made. Any request for a Loan may be written or oral,
but if oral, written confirmation thereof must be received by the Bank within
three (3) Business Days thereafter.
 
2.           Prepayment. The Borrower shall have the right to prepay any amount
hereunder at any time and from time to time, in whole or in part; subject,
however, to payment of any break funding indemnification amounts owing on Libor
Loans pursuant to paragraph 5 below.
 
3.           Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a LIBOR Loan, the Bank shall have determined that reasonable means do
not exist for ascertaining the LIBOR Rate, the Bank shall, as soon as
practicable thereafter, give notice of such determination to the Borrower. In
the event of any such determination, until the circumstances giving rise to such
notice no longer exist, the Bank shall use the applicable thirty, sixty or
ninety day U.S. Treasury Rate plus one-hundred seventy-five basis points for
purposes of calculating the interest rate on a LIBOR Loan (a loan bearing
interest at this rate is sometimes hereinafter called a “US Treasury Rate
Loans”). Each determination by the Bank hereunder shall be conclusive absent
manifest error. Thus, for any such interest rate period that the Bank shall have
determined that reasonable
 

 
2

--------------------------------------------------------------------------------

 

means do not exist for ascertaining the LIBOR Rate, Borrower may elect between
the Prime Rate option or the applicable US Treasury Rate option.
 
4.           Change in Legality. (a) Notwithstanding anything to the contrary
herein contained, if any change in any law or regulation or in the
interpretation thereof by any governmental authority charged with the
administration or interpretations thereof shall make it unlawful for the Bank to
make or maintain any LIBOR Loan, then, by written notice to the Borrower, the
Bank may:
 
(i)           declare that LIBOR Loans will not thereafter be made by the Bank
hereunder, whereupon the Borrower shall be prohibited from requesting LIBOR
Loans from the Bank hereunder unless such declaration is subsequently withdrawn;
and
 
(ii)           require that all outstanding LIBOR Loans made by it be converted
at Borrower’s option to either Prime Rate Loans or US Treasury Rate Loans, in
which event (x) all such LIBOR Loans shall be automatically converted to Prime
Rate Loans or US Treasury Rate Loans as of the effective date of such notice as
provided in paragraph (b) below and (y) all payments and prepayments of
principal which would otherwise have been applied to repay the converted LIBOR
Loans shall instead be applied to repay the Prime Rate Loans or US Treasury Rate
Loans resulting from the conversion of such LIBOR Loans.
 
(b)           For purposes of this Section 4, a notice to the Borrower by the
Bank pursuant to sub-paragraph (a) above shall be effective, if lawful, on the
last day of the then current Interest Period.
 
5.           Renewal.   Provided that on the Maturity Date (a) there is no Event
of Default (as hereinafter defined) then occurring under this Note or any other
Loan Document (as hereinafter defined), and (b) the Bank has not exercised the
Call Option set forth below, then this Note will be automatically extended for
additional terms of twenty-four (24) months (“Renewal Period”). Upon the
maturity date of any such Renewal Period, the Note shall be renewed for an
additional period of 24 months provided that Borrower is in compliance with the
renewal conditions set forth in subparagraphs 5a and 5b above.
 
6.           Call Option. The Bank shall have the right, in its sole discretion,
to call this Note due and payable in full (the “Call Option”) on the annual
anniversary date of this Note, beginning on the first anniversary date. Bank
shall provide the Borrower notice of Bank’s election to exercise the Call Option
within sixty (60) days prior to or following each such anniversary date. In the
event that the Bank exercises the Call Option then Borrower shall be required to
repay the Note in full within twenty-four (24) months following the date of the
Call Option. Following exercise by the Bank of the Call Option no further
advances under this Note shall be permitted and no new letters of credit shall
be issued under this Note.
 
 
 

 
3

--------------------------------------------------------------------------------

 

7.   Security For The Note. This Note is secured by the following (all of which
are hereinafter collectively referred to as the “Collateral”):
 
 
(i)
first mortgage lien encumbering certain real property located at 830 and 864
Franklin Avenue (Lot 2 in Block 1513, Lot 1 in Block 1410 and Lot 1.01 in Block
1400) Franklin Lakes, N.J., 208 Rock Road (Lot 19 Block 115), Glen Rock, N.J.,
160 Terrace Avenue (Lot 22 Block 175), Hasbrouck Heights, N.J., 205-231 8th
Street (Lot 9, 3 and 4 Block 114), Lakewood, N.J. and 340 Grand Avenue (Lots 11,
12 and 12.01 Block 203) Palisades Park, N.J.(collectively the “Mortgaged
Premises”), pursuant to the terms, covenants and conditions of those certain
Commercial Mortgages, Security Agreements and Fixture Filings dated June 20,
2002 as modified by Mortgage and Assignment of Leases, Modification and
Extension Agreements of even date herewith executed and delivered by Borrower to
the Bank (collectively the “Mortgage”);

 
 
(ii)
an assignment of any and all present and future leases of the Mortgaged Premises
or any part thereof pursuant to the terms, covenants and conditions of those
certain Assignments of Leases dated June 20, 2002, as modified by Mortgage and
Assignment of Leases Modification and Extension Agreements of even date herewith
executed and delivered by Borrower to the Bank (the “Assignment”);

 
 
(iii)
a first priority security interest in all furniture, fixtures and equipment
owned by Borrower and now or hereafter installed in the Mortgaged Premises
pursuant. to the terms, covenants and conditions of the Mortgage;

 
 
(iv)
An Environmental Indemnity Agreement dated as of June 20, 2002, from Borrower in
favor of Bank.

 
 
(v)
a Loan Document Amendment Agreement dated as of even date herewith between
Borrower and Bank.

 
This Note, the Mortgage, the Assignment, the Environmental Indemnity Agreement,
the Loan Document Amendment Agreement and any and all other documents and
instruments executed by Borrower in connection with this Note and the loans
evidenced hereby are hereinafter collectively referred to as the “Loan
Documents”.
 
In addition to the above Collateral, the Borrower hereby grants to the Bank a
continuing security interest in all property of the Borrower, now or hereafter
in the possession of the Bank or any of its affiliates in any capacity
whatsoever, including, but not limited to, any balance or share of any deposit
excluding trust or rent security account, as security for the payment of this
Note, which security interest shall be enforceable and subject to all the
provisions of this Note, as if such property were specifically pledged hereunder
and after the occurrence of an uncured
 

 
4

--------------------------------------------------------------------------------

 

Event of Default, the proceeds of such property may be applied at any time and
without notice to any of the Borrower’s liabilities to the Bank under this Note.
 
8.           Warranties and Representations.  The Borrower represents and
warrants that: (a) it is a business trust duly organized, validly existing under
the laws of the State of New Jersey; (b) the execution, issuance and delivery of
this Note by the Borrower are within its trust powers and have been duly
authorized, and the Note is valid, binding and enforceable in accordance with
its terms, and is not in violation of law or of the terms of the Borrower’s
Declaration of Trust and does not result in the breach of or constitute a
default under any indenture, agreement or undertaking to which the Borrower is
party or by which it or its property may be bound or affected; (c) no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution,
delivery and performance by the Borrower of this Note; (d) it has delivered or
caused to be delivered its most recent balance sheet, income statement and
statement of cash flows to the Bank which are complete and correct and fairly
represent the financial condition of the Borrower and its subsidiaries as of the
dates thereof and for the periods covered thereby, which financial condition has
not materially, adversely, changed since the date of the most recently dated
balance sheet heretofore furnished to the Bank; (e) no Event of Default (as
hereinafter defined) has occurred and no event has occurred which with the
giving of notice or the lapse of time or both would constitute an Event of
Default; (f) the Borrower shall not use any part of the proceeds of any Loan to
purchase or carry any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System or to extend credit to others
for the purpose of purchasing or carrying any margin stock; (g) there is no
pending or, to the knowledge of the Borrower, threatened action or proceeding
affecting the Borrower before any court, governmental agency or arbitrator
which, if determined adversely to the Borrower would have a materially adverse
effect on the financial condition or operations of the Borrower except as
described in the financial statements of the Borrower heretofore furnished to
the Bank; and (h) on the occasion of the granting of each Loan all
representations and warranties contained herein shall be true and correct and
with the same force and effect as though such representations and warranties had
been made on and as of the date of the making of each such Loan.
 
9.           Future Loans And Advances.  The Bank may make additional loans in
the future to the Borrower, and may advance sums in the future on behalf of the
Borrower or to protect and preserve the Collateral, at any time before the
satisfaction of this Note, and all such sums shall be evidenced and secured by
this Note and the Collateral.
 
10.           Default; Default Rate Of Interest.  Upon the occurrence of any of
the following specified events of default (each an Event of Default): (a) any
payment hereunder shall not be made when due, or (b) if the Borrower defaults in
the performance of any of the other terms or provisions of this Note, the
Mortgage, the Assignment, or any other Loan Documents, or; (c) if Borrower
defaults in the performance of any obligation of Borrower to Bank pursuant to
any other present or future agreement between Borrower and Bank, related to the
Loans evidenced by this Note; and following (i) notice and a ten (10) day right
to cure in the event of a monetary default; or (ii) notice and a thirty (30) day
right to cure in the event of a non-monetary, non-bankruptcy default, then this
Note shall be in default and the entire principal sum or so much of the
principal remaining unpaid with all interest
 

 
5

--------------------------------------------------------------------------------

 

accrued thereon, together with any other sums due the Bank under the Loan
Documents, shall, at the option of the Bank and without notice, become due and
payable immediately, and interest on the principal sum shall thereafter be
computed at the Default Rate. No new letters of credit will be issued under this
Note following the occurrence of a default under this Note. Payment of the
foregoing may be enforced and recovered at any time by one or more of the
remedies provided to the Bank in this Note, the Mortgage, the Assignment or any
other Loan Documents, it being specifically understood and agreed that the
default provisions set forth in the Mortgage shall govern in the event of any
conflict in such provisions in the aforesaid instruments.
 
11.           No Waiver By Bank.  Any failure by the Bank to insist upon strict
performance by the Borrower of any of the terms and provisions of this Note, the
Mortgage, the Assignment or any other Loan Documents shall not be deemed to be a
waiver of any of the terms or provisions thereof, and the Bank shall have the
right thereafter to insist upon strict performance by the Borrower of any and
all of them.
 
12.           Definitions. As used herein:
 
(a)           “Business Day” means any day other than a Saturday, Sunday or day
which shall be in the State of New Jersey a legal holiday or day on which
banking institutions are required or authorized to close.
 
(b)           The term “LIBOR” or “LIBOR Rate” shall mean, as applicable to any
LIBOR Loan, the rate per annum as determined on the basis of the offered rates
for deposits in U.S. Dollars, for a period of time comparable to such LIBOR Loan
which is reported in the Wall Street Journal Money Rates section as the London
Interbank Offered Rate on the day that is two (2) London Banking Days preceding
the first day of such LIBOR Loan; provided, however, if the rate described above
does not appear in the Wall Street Journal on any applicable interest
determination date, the LIBOR rate shall be the rate (rounded upward, if
necessary, to the nearest one hundred-thousandth of a percentage point),
determined on the basis of the offered rates for deposits in U.S. dollars for a
period of time comparable to such LIBOR Loan which are offered by any major
banks in the London Interbank market at approximately 11:00 a.m. London time, on
the day that is two (2) London Banking Days preceding the first day of such
LIBOR Loan as selected by Bank.
 
(c)           “Interest Period” means that period selected by the Borrower,
within the limitations of the second paragraph of this Note, during which a
LIBOR Loan may bear interest at the applicable fixed rate.
 
(d)           “Prime Rate” means the variable per annum rate of interest so
designated from time to time as the prime rate published in the Wall Street
Journal as its prime rate. The determination and publication of such Prime Rate
shall not in any way preclude or limit Bank from lending to certain borrowers
from time to time at a rate of interest less than such Prime Rate.
 
(e)           “U.S. Treasury Rate” means the applicable thirty, sixty or ninety
day United States Treasury Note rate as published in the Wall Street Journal.
 

 
6

--------------------------------------------------------------------------------

 

13.           Payment of Line of Credit Fees. Borrower shall pay to Bank a
minimum annual fee for the Line of Credit established under this Note in the
amount of $15,000.00 on the date of this Note and on each anniversary date of
this Note. In addition, Borrower shall pay to Bank a fee equal to one-quarter of
one (1%) of each advance under this Note (“Advance Fee(s)”). No Advance fee
shall be due in any twelve month loan year unless and until the aggregate amount
of all Advance Fees exceed $15,000.00 in that loan year. Notwithstanding the
foregoing the total amount of fees (exclusive of letter of credit fees) payable
in any 12 month loan year shall be the greater of (a) $15,000.00, or (b) the
aggregate amount of Advance Fees payable in any loan year less $15,000.00. In
the event that the Bank exercises its Call Option then (a) if the outstanding
principal balance of this Note is greater than or equal to $10,000,000.00, the
minimum annual fee for the Line of Credit shall be $10,000.00 payable on each
anniversary of this Note, and (b) if the outstanding principal balance of this
Note is less than $10,000,000.00 but greater than zero, the minimum annual fee
for the Line of Credit shall be $5,000.00 payable on each anniversary of this
Note.
 
14.           Loan Covenants.    A. During the term of this Note Borrower shall
maintain a minimum of $5,000,000.00 of liquidity which shall be net of any
outstandings under this Note which have not been utilized for acquisition,
development, stabilization, or other Bank approved real property related
expenses. When calculating liquidity the following may be included by Borrower
as liquid assets:
 
(i)           Escrow deposits held by third parties for the purpose of deposits
on properties under contract to be purchased or for improvements under contracts
to be performed.
 
(ii)           Borrower funds utilized for the acquisition, development,
stabilization, mortgage payoff and/or prepayment penalty which, if such funds
had been taken under this Note, would not be netted out of the liquidity
position by their nature of being outstanding under this Note.
 
This covenant shall be tested against funds advanced during the previous
quarter. This covenant will be tested semi-annually and will be based on the
prior two consecutive quarters’ liquidity average.
 
B.           With respect to the Collateral, Borrower shall maintain a minimum
Debt Service Coverage Ratio of 1.20 to 1 which shall be tested annually. For
purposes of this provision, the term Debt Service Coverage Ratio shall mean
rental revenue, less operating expenses (exclusive of depreciation), management
fees, vacancy rates, bad debts and other expense or charges which Bank, at its
sole discretion, determines to be reductions for rental revenue divided by
principal and interest payments calculated on the basis of the fully drawn down
$18,000,000.00 Line of Credit at the prevailing ten (10) year United States
Treasury Note yield plus one hundred seventy-five (175) basis points amortized
over a twenty-five (25) year period. All calculations utilized in underwriting
this ratio shall be performed by Bank, in its sole discretion.
 
C.           Borrower shall maintain a Debt Service Coverage Ratio of 1.20 to 1
on all other real estate holdings of Borrower exclusive of (a) the Collateral,
b) any property of Borrower that (i) is subject to construction financing with a
funded interest reserve to pay debt service, and (ii) has not been stabilized,
and (c) all non-stabilized property of Borrower. The Debt Service
 

 
7

--------------------------------------------------------------------------------

 

Coverage Ratio shall be tested annually and will be based on a net operating
income based on the last two actual quarters annualized for the entire year
together with actual debt service on such real estate holdings. If any “interest
only” financing on any of the other real estate holdings is converted to a
permanent loan within twelve (12) months prior to the date of testing, then the
permanent loan amount will be utilized for the purposes of this calculation.
 
D.           If Borrower does not meet the Debt Service Coverage Ratios required
in sub-sections 14(B) and 14(C) above (a) then the availability under the Line
of Credit (less the amount of any outstanding letters of credit) will be
immediately reduced to an amount that would cause compliance with a 1.20 to 1
Debt Service Coverage Ratio, and (b) following notice from Bank to Borrower of
such non-compliance, Borrower shall have thirty (30) days to cure such
non-compliance, and in the event Borrower fails to timely cure such
non-compliance the Bank shall have the right to declare a default under this
Note.
 
15.           Loan Conditions.  (a) If outstanding borrowings under this Note
exceed $5,000,000.00 (other than for amounts outstanding on the date hereof) or
if any single borrowing exceeds $2,000,000.00, then Borrower shall advise Bank
in writing as to the purpose of such Loan, the source of repayment and the
expected time frame of repayment.
 
(b) The Bank reserves the right to approve any change of the present management
company of the Collateral, which consent shall not be unreasonably withheld,
conditioned or delayed. Any unapproved change in such management shall
constitute an event of default under this Note.
 
16.           Waiver Of Notice By Borrower.  Presentment, demand of payment,
notice of dishonor or nonpayment, protest, notice of protest on this Note, and
the giving of notice of default or other notice to any party liable on this Note
are hereby waived, jointly and severally, by the Borrower and by any and all,
such other parties, including without limitation any guarantors who at any time
may be liable hereon in any capacity. It is expressly agreed by the Borrower and
all such other parties, that the maturity of this Note, any payment hereunder,
or any term or condition hereof, may be extended, modified, waived or renewed
from time to time without in any way affecting the liability of the Borrower.
The Borrower and all such other parties consent to the release of any
collateral, with or without substitution, and to the release or addition,
without notice and without affecting their liability hereunder of any makers,
endorsers, guarantors or sureties.
 
17.           Change Of Interest Rate After Maturity.  After the Maturity Date,
and provided the term of this Note is not renewed in accordance with Section 5
above, any unpaid balance of this Note (including principal and interest) shall
bear interest at the Default Rate.
 
18.           No Usurious Amounts.  Anything herein contained to the contrary
notwithstanding, the Borrower does not agree and shall not be obligated to pay
interest hereunder at a rate which is in excess of the maximum rate permitted by
law. If by the terms of this Note, the Borrower is at any time required to pay
interest at a rate in excess of such maximum rate, the rate of interest under
this Note shall be deemed to be immediately reduced to such maximum rate and the
portion of all prior interest payments in excess of such maximum rate shall be
applied to and shall be deemed to have been payments in reduction of the
outstanding principal balance.
 

 
8

--------------------------------------------------------------------------------

 

19.           Partial Invalidity. The unenforceability or invalidity of any one
or more provisions shall not render any other provisions herein contained
unenforceable or invalid.
 
20.           Binding Effect.  The covenants, conditions and agreements
contained in this Note shall bind and the benefits thereof shall inure to, the
respective parties hereto and their respective heirs, executors, administrators,
successors and assigns; provided that this Note cannot be assigned by the
Borrower without the prior express written consent of the Bank.
 
21.           No Oral Modifications.  This Note may not be changed or terminated
orally, but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.
 
22.           Disclosure Of Financial Information. The Bank is hereby authorized
to disclose any financial or other information about the Borrower to any
regulatory body or agency having jurisdiction over the Bank or to any present,
future or prospective participant or successor in interest in any Loan or other
financial accommodation made by the Bank to the Borrower.
 
23.           Completion Of The Note.  The Bank is authorized by the Borrower,
without notice, to date this Note as of the day when the first disbursement of
the Loan evidenced hereby is made and to fill in any blank spaces to conform to
the terms upon which the Loan is made.
 
24.           Remedies Of Bank.  The remedies of the Bank, as provided herein,
shall be cumulative and concurrent and may be pursued singly, successively or
together, at the sole discretion of the Bank, and may be exercised as often as
occasion therefor shall occur, and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or release thereof. The Bank
shall have the right to take any action it deems appropriate without the
necessity of resorting to any Collateral securing this Note.
 
25.           Right Of Setoff By The Bank.  For so long as the Bank is the
holder of this Note, upon the occurrence of any Event of Default hereunder, in
addition to any other remedy provided by law, the Bank shall have the right
immediately and without notice or other acts to setoff against any of the
Borrower’s obligations under this Note any sum owed by the Bank or any of its
affiliates in any capacity to the Borrower whether due or not, or any property
of the undersigned in the possession of the Bank or any of its affiliates, and
the Bank shall be deemed to have exercised such right of setoff and to have made
a charge against any such sum or property immediately upon the occurrence of an
Event of Default, even though the actual book entries may be made at some time
subsequent.
 
26.           Captions.  The captions preceding the text of the sections of this
Note are used solely for the convenience of reference and shall not affect the
meaning or construction of this Note.
 
27.           New Jersey Law Governs.  This Note shall be governed and construed
in accordance with the laws of the State of New Jersey.
 
28.           Singular; Plural; Gender.  The words “Borrower” and “Bank” include
singular and plural, individual or corporation, and the respective heirs,
executors, administrators, successors and assigns of the Borrower or the Bank,
as the case may be. The use of any gender
 

 
9

--------------------------------------------------------------------------------

 

applies to all genders. If more than one party is named as the Borrower, the
obligation hereunder of each such party is joint and several.
 
29.           Replacement Note.  This Note replaces and supercedes the Line of
Credit Note from Borrower to Bank, dated June 20, 2002 (the “Prior Note”). The
Borrower hereby confirms that any Collateral granted to the Bank as security for
repayment of the Prior Note, including but not limited to liens, security
interests, mortgages, and pledges granted by the Borrower or third parties (if
applicable), shall continue unimpaired and in full force and effect and shall be
deemed to secure the obligations under this Note.
 
30.           Borrower Termination.  At any time during the term of this Note
Borrower shall have the right to terminate the Line of Credit evidenced by this
Note provided that Borrower shall have repaid all principal, interest and costs
outstanding under this Note and provided that either (i) all letters of credit
issued under this Note have been re-delivered to the Bank and no draws have been
taken by any beneficiary thereunder, or (ii) the letter(s) of credit is/are
collateralized as set forth in the Section 31 below. Upon any such termination,
Borrower shall not be entitled to a refund of any fees previously paid
hereunder.
 
31.           Letter of Credit Provisions.
 
A.           Up to $6,000,000.00 of the Line of Credit may be utilized by
Borrower for the issuance of letters of credit. The available balance of the
Line of Credit will be reduced by the amount of any letter(s) of credit so
issued for the period of time that the letter(s) of credit is/are outstanding.
 
B.           Any letter of credit issued by Bank under the Line of Credit shall
be secured by all of the Collateral.
 
C.           Borrower shall pay to Bank an annual fee of one-half of one percent
of the face amount of any letters of credit issued under the Line of Credit.
 
D.           Following termination of the Line of Credit and until such time as
(i) all amounts drawn under any outstanding letter(s) of credit has/have been
repaid in full to Bank and (ii) all letter(s) of credit issued under the Line of
Credit has/have been returned to the Bank without having been drawn upon, such
letter(s) of credit and any amounts drawn down under such letter(s) of credit
will be collateralized by the Collateral pledged to Bank for repayment of the
Line of Credit in the amount of 125% of the face amount of the letter(s) of
credit, as determined by Bank in its sole discretion.
 
E.           If any letter of credit issued under the Line of Credit is drawn
upon, then Borrower shall immediately repay the amount of the letter of credit
to the Bank. Any amount drawn upon shall bear interest at the rate set forth in
this Note.
 
F.           Each letter of credit shall be issued for a period of one (1) year
and may be automatically extended for successive one (1) year periods. Bank
shall not be required to extend any such letter of credit after the earlier to
occur of (i) an event of default under any Loan Document, (ii) the maturity date
of this Note.
 

 
10

--------------------------------------------------------------------------------

 

G.           Any letter of credit issued under the Line of Credit shall be
subject to the Bank’s standard letter of credit terms and provisions. Borrower
shall execute the Bank’s standard letter of credit application and provide Bank
with any other documents or information necessary in order to permit Bank to
issue the letters of credit.
 
32.           Yield Protection; Break Funding Indemnification. The Borrower
agrees to indemnify the Bank against any liabilities, losses or expenses
(including, without limitation, loss of margin, any loss or expense sustained or
incurred in liquidating or employing deposits from third parties, and any loss
or expense incurred in connection with funds acquired to effect, fund or
maintain any amounts hereunder (or any part thereof) bearing interest based on
LIBOR) which the Bank sustains or incurs as a consequence of either (i) the
Borrower’s failure to make a payment on the due date thereof, (ii) the
Borrower’s revocation (expressly, by later inconsistent notices or otherwise) in
whole or in part of any notice given to Bank to request, convert, renew or
prepay any amounts bearing interest based on LIBOR, or (iii) the Borrower’s
payment or prepayment (whether voluntary, after acceleration of the maturity of
this Note or otherwise) or conversion of any amounts bearing interest based on
LIBOR on a day other than the regularly scheduled due date therefor. A notice as
to any amounts payable pursuant to this paragraph given to the Borrower by the
Bank shall, in the absence of manifest error, be conclusive and shall be payable
upon demand. The Borrower’s indemnification obligations hereunder shall survive
the payment in full of all amounts payable hereunder.
 
33.           Waiver Of Jury Trial.  IN ANY LITIGATION BASED ON, OR ARISING OUT
OF OR RELATING TO OR IN CONNECTION WITH ANY OF THE MATTERS CONTAINED IN THIS
NOTE IN WHICH THE BORROWER OR ANY PARTY LIABLE HEREON AND THE BANK ARE ADVERSE
PARTIES, THE BORROWER, ANY AND ALL SUCH OTHER PARTIES AND THE BANK EACH
VOLUNTARILY AND INTENTIONALLY WAIVE TRIAL BY JURY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BANK TO MAKE THE LOAN TO BORROWER.
 

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has executed this instrument the day and year
first above mentioned.
 

   
BORROWER:
Witness:
 
FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY, a trust organized in the State
of New Jersey
       
By:       
 
Joseph L. Basralian, Esq.
 
Robert J. Hekemian, Chairman of the Board



 


 


 


 

 
12

--------------------------------------------------------------------------------

 

MORTGAGE AND ASSIGNMENT OF LEASES MODIFICATION
 
AND EXTENSION AGREEMENT
 
THIS MORTGAGE AND ASSIGNMENT OF LEASES MODIFICATION AND EXTENSION AGREEMENT (the
“Agreement”), made as of the _____4th______ day of February, 2005, by and
between FIRST REAL ESTATE INVESTMENT TRUST of New Jersey, having an address at
505 Main Street, Hackensack, New Jersey 07601 (the “Mortgagor”) and THE
PROVIDENT BANK, 830 Bergen Avenue, Jersey City, New Jersey 07306 (the
“Mortgagee”),
 
W I T N E S S E T H:
 
WHEREAS, the Mortgagee is the holder of a certain Line of Credit Note (the
“Original Note”) dated June 20, 2002, made by the Mortgagor to The Provident
Bank in the original principal amount of $14,000,000.00; and
 
WHEREAS, the Original Note is secured by a Mortgage (the “Bergen County
Mortgage”) dated June 20, 2002, and recorded on June 25, 2002, in the Bergen
County Clerk’s/Register’s Office in Book 11498 at Page 782 which Mortgage is a
lien on the premises commonly known as 830 and 864 Franklin Avenue, Franklin
Lakes, New Jersey, 208 Rock Road, Glen Rock, New Jersey, 340 Grand Avenue,
Palisades Park, New Jersey and 160 Terrace Avenue, Hasbrouck Heights, New Jersey
(“Bergen County Mortgaged Premises”); and
 
WHEREAS, the Original Note is also secured by a Mortgage (the “Ocean County
Mortgage”) dated June 20, 2002, and recorded on July 1, 2002, in the Ocean
County Clerk’s Office in Book 10898 at Page 1731 which Mortgage is a lien on the
premises commonly known as 205-231 8th Street, Lakewood Township, New Jersey
(“Ocean County Mortgaged Premises”) (the Bergen County Mortgaged Premises and
the Ocean County Mortgaged Premises being sometimes hereinafter collectively
referred to as the “Mortgaged Premises”)(the Bergen County Mortgage and the
Ocean County Mortgage being sometimes hereinafter collectively referred to as
the “Mortgage”); and
 
WHEREAS, the Original Note is further secured by an Assignment of Leases
(“Bergen County Assignment of Leases”) dated June 20, 2002 and recorded on June
25, 2002 in the Bergen County Clerk’s Office in Book 11498 at Page 810; and
 
WHEREAS, the Original Note is further secured by an Assignment of Lease (“Ocean
County Assignment of Lease”) dated June 20, 2002, and recorded on July 1, 2002
in the Ocean County Clerk’s Office in Book 10898 at Page 1755 (the Bergen County
Assignment of Leases and Ocean County Assignment of Leases being sometimes
collectively hereinafter designated as the “Assignment of Leases”); and
 
WHEREAS, the Mortgagor has requested that the Mortgagee increase the available
principal amount of the Original Note, Mortgage and Assignment of Leases by
$4,000,000.00 and otherwise modify the Original Note, Mortgage and Assignment of
Leases; and
 
WHEREAS, simultaneously herewith Mortgagor has entered into a Replacement Line
of Credit Note whereby the outstanding balance of the Original Note is increased
to $18,000,000.00 (the “Replacement Note”).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, for and in consideration of the premises (which are deemed herein
contained) and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:
 
1.           PRINCIPAL AMOUNT OF LOAN.
 
The Mortgagor acknowledges that the available principal balance under the
Replacement Note is, as of the date hereof $18,000,000.00, which sum includes
the additional $4,000,000.00 increase being made as of this date. There is no
amount outstanding under the Replacement Note as of this date. The Mortgagor
hereby represents, warrants and confirms that there are no set-offs, rights,
claims or causes of action of any nature whatsoever which the Mortgagor has or
may assert against the Mortgagee with respect to the Mortgage or the
indebtedness secured thereby.
 
2.           REQUEST FOR MODIFICATION.
 
The Mortgagor has requested and the Mortgagee has agreed to a modification of
the terms of the Mortgage and Assignment of Leases. This Agreement provides for
that modification of terms.
 
3.           MODIFICATION OF MORTGAGE AND ASSIGN OF LEASES.
 
The Mortgage and Assignment of Leases are hereby modified and amended as
follows:
 
(a)           Loan Amount.  In accordance with the Replacement Note executed
simultaneously herewith and incorporated by reference herein, the principal
amount of the loan is hereby increased to $18,000,000.00.
 
(b)           Replacement Note.  All references to Note in the Mortgage and
Assignment of Leases shall mean the Replacement Note.
 
(c)           Security for the Replacement Note.  The Mortgage shall continue to
be a first lien on the Mortgaged Premises and shall secure the Replacement Note
and any letters of credit issued as modified and amended and any letters of
credit issued pursuant to the terms of the Replacement Note.  The Replacement
Note and any letters of credit issued pursuant to the terms of the Replacement
Note continue to be secured by the Assignment of Leases.
 
(d)           Release of Mortgaged Premises.  Section 3.19 of the Bergen County
Mortgage and Section 3.19 of the Ocean County Mortgage are hereby amended and
modified in their entirety as follows:
 
3.19  Mortgagor may, from time to time, obtain releases of one or more of the
parcels constituting the Collateral from the lien of the mortgage upon the sale
of the same subject to the following terms and conditions:
 
(i)           No default shall exist under any of the Loan Documents and no
event shall have occurred which, with the giving of notice and/or passage of
time, would constitute a default under any of the Loan Documents.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           A release price shall be paid to Mortgagee calculated by
Mortgagee at 125% of the value of the Collateral being released utilizing cap
rates the Mortgagee uses in the normal course of its underwriting at the time of
the release, based on a net operating income utilizing actual income and expense
data for the property being released.  The maximum principal amount of the
Replacement Note shall be permanently reduced by an amount equal to the release
price.
 
(iii)           Notwithstanding the provisions contained in subparagraph (ii)
above, in lieu of reducing the maximum principal amount of the Replacement Note
upon the release of a portion of the Collateral, Mortgagor shall have the option
of providing substitute collateral to Mortgagee which new collateral shall be
satisfactory to Mortgagee in its sole discretion.
 
(iv)           All instruments and documents executed and delivered in
connection with any release pursuant to this paragraph shall be prepared by
Mortgagor at its sole cost and expense and shall be in a form and substance
satisfactory in all respects to Mortgagee and its counsel.
 
(e)           Events of Default. In addition to those events of default defined
in the Mortgage or Assignment of Leases, a breach or failure to perform by
Mortgagor of any covenant or agreement set forth in or referred to in this
Agreement, the Replacement Note or any affidavit, certificate or agreement
delivered in connection herewith shall be deemed an event of default under the
Mortgage or the Assignment of Leases.
 
4.           CONTINUED VALIDITY OF ORIGINAL LOAN DOCUMENTATION.
 
Except as otherwise provided herein, the Replacement Note, the Mortgage, the
Assignment of Leases and all other documents executed in connection therewith
(collectively the “Loan Documents”), shall continue in full force and effect, in
accordance with their respective terms, and the parties hereto hereby expressly
confirm and reaffirm all of their respective liabilities, obligations, duties
and responsibilities under and pursuant to said Loan Documents.
 
5.           MODIFICATION AGREEMENT CONTROLS.
 
In the event of a conflict between the terms and conditions of this Agreement
and the terms and conditions of the Replacement Note, Mortgage or Assignment of
Leases, the terms and conditions of this Agreement shall control.
 
6.           NO NOVATION.
 
It is the intention of the parties hereto that this Agreement shall not
constitute a novation and shall in no way adversely affect or impair the lien
priority of the Mortgage.
 
7.           MORTGAGE MODIFICATION.
 
This Agreement constitutes a “modification” of the Mortgage as defined in P.L.
1985, c. 353 (N.J.S.A. 46:9-8.1 et seq.) and is subject to the priority
provisions of said law.
 
 
 
3

--------------------------------------------------------------------------------

 
 
8.           SURVIVAL PROVISIONS.
 
The covenants, representations and obligations contained in this Agreement and
any Exhibits hereto shall survive the execution of all transactions contemplated
by this Agreement, and this Agreement shall bind and benefit the parties hereto
and their respective heirs, executors, administrators, personal representatives,
successors and assigns.
 
9.           ENTIRE AGREEMENT.
 
(a)           This Agreement contains all of the covenants, representations,
warranties and agreements between the parties with respect to the subject matter
contained herein.  The parties to this Agreement acknowledge that all the terms
of this Agreement were negotiated at arm’s length and after adequate and
independent investigation on their respective parts and that this Agreement and
all documents executed in connection therewith were prepared and executed
without duress, undue influence or coercion of any kind exerted by any party
upon the other.
 
(b)           Each party acknowledges and confirms that it has received the
advice of independent counsel selected by it prior to entering into this
Agreement and has not relied upon Mortgagee or any party to this Agreement or
any officer, director or employee of such party, or upon the advice of any but
its own accountants or counsel, concerning any aspect of the transactions
contemplated by this Agreement including, without limitation, the tax
implications thereof and the representations herein made.
 
10.           FURTHER ASSURANCES.
 
The parties hereto agree to execute all such further instruments and take all
such further action that may be reasonably required by any party to fully
effectuate the terms and provisions of this Agreement and the transaction
contemplated herein.
 
11.           NO MODIFICATION EXCEPT IN WRITING.
 
The within Agreement encompasses all the modifications to the Mortgage and
Assignment of Leases, notwithstanding any verbal communications between the
parties.  No further modification shall be deemed effective, unless in writing,
executed by both parties.
 
12.           COMPLIANCE WITH TERMS AND CONDITIONS OF COMMITMENT LETTER.
 
Mortgagor expressly covenants and agrees that it will abide by the terms and
conditions of the commitment letter of Mortgagee to Mortgagor dated January 26,
2004 as same may be amended, to the extent that such terms and conditions have
not been incorporated in this Agreement, the Replacement Note or any other Loan
Document.
 
13.           GOVERNING LAW.
 
This Agreement shall be construed and enforced in accordance with the laws of
New Jersey.
 
 
 
4

--------------------------------------------------------------------------------

 
 
14.           WAIVER OF JURY TRIAL.
 
THE MORTGAGOR AND MORTGAGEE HEREBY WAIVE ANY RIGHT TO REQUEST A TRIAL BY JURY IN
ANY LITIGATION WITH RESPECT TO ANY ASPECT OF THIS AGREEMENT, THE REPLACEMENT
NOTE, THE MORTGAGE, THE ASSIGNMENT OF LEASES OR ANY OTHER DOCUMENTS EXECUTED IN
CONNECTION HEREWITH. MORTGAGOR AND MORTGAGEE IRREVOCABLY CONSENT TO THE
JURISDICTION OF THE STATE AND FEDERAL COURTS WITHIN THE STATE OF NEW JERSEY. THE
MORTGAGOR ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH
INDEPENDENT COUNSEL WITH RESPECT TO THIS WAIVER.
 
THE MORTGAGOR DECLARES THAT IT HAS RECEIVED, WITHOUT CHARGE, A TRUE COPY OF THIS
AGREEMENT.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 

     
MORTGAGOR:
 
Witness:
   
FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY, a business trust organized in
the State of New Jersey
 
 
 
   
By:
 
Joseph L. Basralian
   
Robert S. Hekemian, Chairman of the Board
 
 
 
     
Mortgagee:
Attest:
   
The Provident Bank
   
By:
         
RECORD & RETURN:
 
     
Braverman & Lester
     
374 Main Street
     
Hackensack, New Jersey 07601
     



5
 

 
 
 
 
 
